The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to amendments filed on 7/30/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 30, 2021 has been entered.

Status of Claims
Claims 1, 11, and 16 have been amended. Claims 2, 7, 15, and 20 were previously canceled. Claims 1, 3-6, 8-14, 16-19, and 21-24 are pending in the application.

Response to Amendment
(A). Regarding objections to specification: In view of applicant’s amendment filed on 07/30/2021, the objections have been withdrawn. 
(B). Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive; further, Applicant's amendments necessitated new grounds of rejections presented in the following art rejection.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative 

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10, 11, 13, 16, 18, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Salter (US 20110283268 A1, hereinafter “Salter”) in view of Balasubramanian et al (US 20200409822 A1, hereinafter “Balasubramanian”), Sobran et al (US 20200065220 A1, hereinafter “Sobran”) and Rao et al (US 20040103412 A1, hereinafter, “Rao”).

Regarding claim 1 (Currently Amended), Salter teaches 
A system for dynamic generation of dependency libraries associated with disparate frameworks (Fig. 1 shows disparate frameworks), comprising: 
at least one processing device; 
at least one memory device; and 
a module stored in the at least one memory device comprising executable instructions that when executed by the at least one processing device, cause the at least one processing device to (Fig. 1): 
determine that the one or more dependencies are present in an internal library repository, wherein the internal library repository is provided by an entity system (para [0029], “At block 230, each dependency package is downloaded from a repository in the binary form of the build architecture format…” downloading indicates that the dependencies are determined to be present in the repository); 
generate dependency libraries by downloading the one or more dependencies from the internal library repository, [wherein the dependency libraries are cached libraries] (para [0035], “At decision block 340, if the dependency package is determined to be a library, then the dependency package is marked as a target machine architecture format at block 360…” para [0035], “If at decision block 320 it is determined that all dependency packages have been analyzed, then method 300 continues to block 390 where all analyzed dependency packages are downloaded in the binary form of the build architecture format.”); and 
provide the one or more dependencies downloaded from the internal library repository to a build and deploy tool for building the one or more codes for deployment (para [0035], “…At block 395, for all dependency packages marked as the target architecture format, these packages are additionally downloaded in the binary form of the target architecture format. At this point, control of the compilation process may pass back to the build utility to finish compiling the source code package into a binary code package for the target machine”).
Salter does not explicitly teach 
crawl into at least one code repository comprising one or more codes that are associated with one or more applications, wherein the one or more applications are associated with disparate frameworks, wherein the one or more applications are in development phase; 
identify, via a machine learning model, one or more dependencies associated with the one or more codes based on crawling into the at least one code repository;
(…), wherein the dependency libraries are cached libraries;
identify, via the machine learning model, a failure associated with building the one or more codes for deployment; and 
resolve the failure associated with building the one or more codes for deployment, wherein resolving the failure comprises: 
identifying cause of the failure; 
determining that the cause of the failure is associated with outdated Appl. No.: 16/542,870 Amdt. Dated: July 30, 2021 Reply to Final Office Action of May 4, 2021 Page 5 of 14 dependencies of the one or more dependencies; 
downloading alternate dependencies to replace at least one of the outdated dependencies; and 
reinitiating building of the one or more codes using the alternate dependencies.
Balasubramanian teaches 
crawl into at least one code repository comprising one or more codes that are associated with one or more applications, wherein the one or more applications are associated with disparate frameworks (para [0073], “A discovery crawler may parse the monitoring interface applications used in a network to monitor target applications and services….”), wherein the one or more applications are in development phase (para [0073], “…And this may allow the system to automatically update the monitoring application to monitor new dependencies that are identified,…” wherein update the monitoring application and new dependencies indicate development phase); 
identify, via a machine learning model, one or more dependencies associated with the one or more codes [based on crawling into the at least one code repository (para [0115], “…As another example, the monitoring device may use patterns of failure determined by using machine learning models to process system event information, as explained further herein with respect to FIGS. 12-16, to infer dependency relationships among services….”);
(…), wherein the dependency libraries are cached libraries (para [0230], “…the monitoring device at step 1960 may regenerate the original, unmodified API calls from the cache and insert them into an API call processing queue for further handling. The unmodified API calls may cause the API dependencies to return expected results to the ;
Salter and Balasubramanian are analogous art because both deal with building and deployment of software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Salter and Balasubramanian before him/her before the effective filing date of the claimed invention, to incorporate the features of Balasubramanian into Salter because Balasubramanian’s teaching “address these and other shortcomings in existing solutions. … may facilitate improved monitoring of system health based on application dependencies, and may allow for reduced incident recovery time and increased system resiliency” (Balasubramanian, para [0007]).
Neither Salter nor Balasubramanian explicitly teaches 
identify, via the machine learning model, a failure associated with building the one or more codes for deployment; and 
resolve the failure associated with building the one or more codes for deployment, wherein resolving the failure comprises: 
identifying cause of the failure; 
determining that the cause of the failure is associated with outdated Appl. No.: 16/542,870 Amdt. Dated: July 30, 2021 Reply to Final Office Action of May 4, 2021 Page 5 of 14 dependencies of the one or more dependencies; 
downloading alternate dependencies to replace at least one of the outdated dependencies; and 
reinitiating building of the one or more codes using the alternate dependencies.
Sobran teaches 
identify, via the machine learning model, a failure associated with building the one or more codes for deployment (para [0001], “The present invention relates generally to software development, and more particularly to detecting software build errors using machine learning.”); and 
resolve the failure associated with building the one or more codes for deployment (para [0076], “…in step 505, intelligent build advisor 104 instructs the programmer to proceed to release the software product”).

Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Salter, Balasubramanian and Sobran before him/her before the effective filing date of the claimed invention, to incorporate the features of Sobran into Salter and Balasubramanian because Sobran’s teaching provides techniques that improve “the functionality or capability of computing systems” “by preventing a team of software engineers from spending time and utilizing computing resources (e.g., processing resources) in attempting to identify and understand the errors (bugs) in the code” (Sobran, para [0074]).
None of Salter, Balasubramanian and Sobran explicitly teaches 
wherein resolving the failure comprises: 
identifying cause of the failure; 
determining that the cause of the failure is associated with outdated Appl. No.: 16/542,870 Amdt. Dated: July 30, 2021 Reply to Final Office Action of May 4, 2021 Page 5 of 14 dependencies of the one or more dependencies; 
downloading alternate dependencies to replace at least one of the outdated dependencies; and 
reinitiating building of the one or more codes using the alternate dependencies.
Rao teaches 
wherein resolving the failure comprises: 
identifying cause of the failure (para [0036], “…then an error identity computation module, such as error identity computation module 127 of FIG. 1, may generate or compute a unique identifier (block 213)….” wherein the unique identifier reads on the cause of the failure); 
determining that the cause of the failure is associated with outdated Appl. No.: 16/542,870 Amdt. Dated: July 30, 2021 Reply to Final Office Action of May 4, 2021 Page 5 of 14 dependencies of the one or more dependencies (para [0036], “…The error identity computation module 127 may employ an error code, error message and/or stack trace information to generate or compute the unique identifier (e.g., a computed hash value) that is subsequently employed to determine if an update package exists at a server, such as server 119….” wherein the update package indicates that the application depends on ; 
downloading alternate dependencies to replace at least one of the outdated dependencies (para [0036], “…The unique identifier may be used to retrieve an update package containing a bug fix for the encountered error or exception…”); and 
reinitiating building of the one or more codes using the alternate dependencies (para [0038], “…Later, the retrieved update package(s) may be used by an update agent, such as update agent 125 of FIG. 1, to update the feature/application software (block 219).”).
The combination of Salter, Balasubramanian and Sobran along with Rao are analogous art because all deal with building and deployment of software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Salter, Balasubramanian, Sobran and Rao before him/her before the effective filing date of the claimed invention, to incorporate the features of Rao into Salter, Balasubramanian and Sobran because Rao’s teaching provides “software self-repair toolkit that facilitates the download of update packages and the subsequent update of firmware/software employing an update package” (Rao, para [0019]).

Regarding claim 4 (Original), Salter as modified by Balasubramanian, Sobran and Rao teaches claim 1, Salter further teaches wherein the executable instructions cause the at least one processing device to identify the one or more dependencies based on automatically reading the one or more codes in the one or more codes repositories (Fig. 2, step 220, para [0028]).

Regarding claim 10 (Previously Presented), Salter as modified by Balasubramanian, Sobran and Rao teaches claim 1, Sobran further teaches wherein the executable instructions cause the at least one processing device to provide information associated with the failure to the machine learning model and train the machine learning model (para [0049], “In step 402, intelligent build advisor 104 builds and trains the model .

Regarding claim 11 (Currently Amended), it is directed to A computer program product to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claims 11. Note that, Salter teaches A computer program product for dynamic generation of dependency libraries associated with disparate frameworks, comprising a non-transitory computer-readable storage medium having computer-executable instructions (Fig. 1).

Regarding claim 13 (Original), it recites same features as claim 4, and is rejected for the same reason. 

Regarding claim 16 (Currently Amended), it is directed to A computerized method that is disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claims 16.

Regarding claim 18 (Original), it recites same features as claim 4, and is rejected for the same reason. 

Regarding claim 22 (Previously Presented), it recites same features as claim 10, and is rejected for the same reason. 

Regarding claim 24 (Previously Presented), it recites same features as claim 10, and is rejected for the same reason. 

Claims 3, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Salter in view of Balasubramanian, Sobran and Rao as applied to claims 1, 11 and 16 respectively, in further view of Masis et al (US 20170364354 A1, hereinafter “Masis”).

Regarding claim 3 (Original), Salter as modified by Balasubramanian, Sobran and Rao teaches claim 1, but does not explicitly teach wherein the executable instructions cause the at least one processing device to crawl into the at least one code repository based on identifying that at least one user checked in the one or more codes to the at least one code repository.
Masis teaches 
wherein the executable instructions cause the at least one processing device to crawl into the at least one code repository based on identifying that at least one user checked in the one or more codes to the at least one code repository (para [0026], “An association (e.g., a dependency) between the commits 202a-n can be determined. For example, the SCM tool 116a can determine an association between the commits 202a-n. As another example, the SCM tools 116a-n can communicate with one another to determine an association between the commits 202a-n. Any number and combination of SCM tools 116a-n or other system components can be used to determine the association between the commits 202a-n”).
The combination of Salter, Balasubramanian, Sobran and Rao along with Masis are analogous art because all deal with building and deployment of software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Salter, Balasubramanian, Sobran, Rao and Masis before him/her before the effective filing date of the claimed invention, to incorporate the features of Masis into Salter, Balasubramanian, Sobran and Rao because Masis’s teaching provides techniques that “provides enhanced data linking capabilities for applications opening content items on a content management system” (Masis, para [0017]).

Regarding claim 12 (Original), it recites same features as claim 3, and is rejected for the same reason. 

Regarding claim 17 (Original), it recites same features as claim 3, and is rejected for the same reason. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Salter in view of Balasubramanian, Sobran and Rao as applied to claim 1 above, and in further view of Newhouse (US 20170193069 A1, hereinafter “Newhouse”).

Regarding claim 5 (Original), Salter as modified by Balasubramanian, Sobran and Rao teaches claim 1, but does not explicitly teach wherein the executable instructions cause the at least one processing device to identify the one or more dependencies based on automatically reading one or more inputs provided by at least one user while developing the one or more codes.
Newhouse teaches 
wherein the executable instructions cause the at least one processing device to identify the one or more dependencies based on automatically reading one or more inputs provided by at least one user while developing the one or more codes (para [0067], “The add-on parsing module 380 monitors user input to the third party application to determine whether a user is creating a dependency object….”).
The combination of Salter, Balasubramanian, Sobran and Rao along with Newhouse are analogous art because all deal with building and deployment of software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Salter, Balasubramanian, Sobran, Rao and Newhouse before him/her before the effective filing date of the claimed invention, to incorporate the features of Newhouse into Salter, Balasubramanian, Sobran and Rao because Newhouse’s teaching provides techniques that “can help ensure that dependent segments of program code are built together, preventing or reducing build errors” (Newhouse, para [0029]).

Claims 6, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Salter in view of Balasubramanian, Sobran and Rao as applied to claims 1, 11 and 16 respectively, in further view of Yao et al (US 20200285488 A1, hereinafter “Yao”).

Regarding claim 6 (Original), Salter as modified by Balasubramanian, Sobran and Rao teaches claim 1, but does not explicitly teach wherein the executable instructions cause the at least one processing device to: 
identify, that the one or more dependencies associated with the one or more codes are not present in the internal library repository; and 
generate the dependency libraries by downloading the one or more dependencies from at least one third party entity system.
Yao teaches 
wherein the executable instructions cause the at least one processing device to: 
identify, that the one or more dependencies associated with the one or more codes are not present in the internal library repository (para [0022], “If (at block 508) all the dependency files in the dependency tree 312 are not in the shared library repository 110…”); and 
generate the dependency libraries by downloading the one or more dependencies from at least one third party entity system (para [0022], “…then the shared library update component 308 fetches (at block 510) the missing dependency files 108m from another source, such as a third party site providing shared library files, and updates the shared library repository 110…”).
The combination of Salter, Balasubramanian, Sobran and Rao along with Yao are analogous art because all deal with building and deployment of software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Salter, Balasubramanian, Sobran, Rao and Yao before him/her before the effective filing date of the claimed invention, to incorporate the features of Yao into Salter, Balasubramanian, Sobran and Rao because Yao’s teaching provides techniques that “provide improvements to computer technology for managing dependency library files at client machines in a network or cloud computing environment by providing mechanisms to maintain all the application required library files for all machines in a shared library repository” (Yao, para [0012]).

Regarding claim 14 (Original), it recites same features as claim 6, and is rejected for the same reason. 

Regarding claim 19 (Original), it recites same features as claim 6, and is rejected for the same reason. 

Claims 8-9, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Salter in view of Balasubramanian, Sobran and Rao as applied to claims 1, 11, and 16 respectively, in further view of Barfield (US 20200249936 A1, hereinafter “Barfield”). 

Regarding claim 8 (Previously Presented), Salter as modified by Balasubramanian, Sobran and Rao teaches claim 1, but does not explicitly teach wherein the executable instructions cause the at least one processing device to identify that the failure associated with building the one or more codes based on determining that at least one dependency of the one or more dependencies is non- existent.
Barfield teaches 
wherein the executable instructions cause the at least one processing device to identify that the failure associated with building the one or more codes based on determining that at least one dependency of the one or more dependencies is non- existent (Barfield, para [0077], “The user may be alerted of the problems with compiling or running the code and asked to change dependency versions, point to locations of other dependencies, edit the user defined algorithm, or other fixes that may involve the users input to compile and run the algorithm code”).
The combination of Salter, Balasubramanian, Sobran and Rao along with Barfield are analogous art because all deal with building and deployment of software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Salter, Balasubramanian, Sobran, Rao and Barfield before him/her before the effective filing date of the claimed invention, to incorporate the features of Barfield into Salter, Balasubramanian, Sobran and Rao because Barfield’s teaching 

Regarding claim 9 (Previously Presented), Salter as modified by Balasubramanian, Sobran, Rao and Barfield teaches claim 8, Barfield further teaches wherein the executable instructions cause the at least one processing device to resolve the failure by re-downloading the at least one dependency that is non-existent (Barfield, para [0077], “With checks performed, and dependencies determined by the system or the user, 1070 downloads dependencies so that an error free API application with the algorithm can be made.” For motivation to combine, please refer to office action regarding claim 8).

Regarding claim 21 (Previously Presented), it recites same features as claims 8 and 9, and is rejected for the same reason. 

Regarding claim 23 (Previously Presented), it recites same features as claims 8 and 9, and is rejected for the same reason. 

Response to Arguments
Applicant's arguments regarding art rejections filed 7/30/2021 have been fully considered and are moot upon new grounds of rejections made in this office action above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/s. sough/SPE, Art Unit 2192